Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 9 is missing the word “of”, 
“the call pattern data of the recipient including at least one of a call response rate”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites in line 6 “a call or a text is received”, lines 7 and 12 recite only “the call” then lines 8 and 9 recite “the call or the text”. It is unclear whether “the call” refers to limitation “a call and a text” from line 6 or a separate call. For examination purposes, Examiner has interpreted “the call” as the call and the text. All instances of the limitation should recite “the call and the text” for clarity and consistency. Claims 2-8 and 10 are rejected for being dependent on a rejected base claim. 
Claim 9 recites in line 5 “a call or a text is received”. Line 11 recites only “the call”. It is unclear whether “the call” refers to limitation “a call and a text” from line 5 or a separate call. For examination purposes, Examiner has interpreted “the call” as the call and the text. All instances of the limitation should recite “the call and the text” for clarity and consistency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2018/0324297 (“Kent et al.”).

Regarding claim 1, Kent et al. discloses a spam blocking method performed by a computer (method for conducting risk assessment by risk assessment system 212), comprising: 
collecting a call log of a recipient terminal (Fig. 4A, an information gathering engine of a risk assessment engine stores a plurality of call log records in a call log data store at operation 402, [0068] the call log record may initially include the caller number, the date/time of the call, and possibly the called number); 
collecting call pattern data of an originator and a recipient based on the call log ([0068] classifying the call log data, Fig. 4A, the information gathering engine determines a set of call log records to be labeled as belonging to a category at operation 408, [0065] the call pattern data is collected from call logs); 
training a spam determination module(Fig. 2, machine learning engine 218) using the call pattern data (Fig. 4B, a machine learning engine process the call log records to create a model for determining risk of incoming calls at operation 414 and uses the model to determine categories and likelihood values for a plurality of calling numbers at operation 419); 
when a call or a text is received by the recipient's terminal, analyzing, by the spam determination module, call pattern data of an originator of the call (Fig. 5A, an incoming call event is received and associated with a call intended for an endpoint communication device at operation 520, the risk processing engine obtains features and provides and assessment using the stored models in Fig. 5B and alternatively in Fig. 5C); 
determining whether to block the call or the text according to an analysis result and call-propensity of the recipient ([0048] a combination of the category and a likelihood of a given call being assigned to a category into a "risk rating matrix illustrated in Fig. 1, [0113] call handler engine 208 may use the category and likelihood value to automatically block the incoming call if the reputation score is 
and providing originator information of the call or the text to the recipient's terminal ([0109] the telephony provider system 202 transmits a call page associated with the incoming call to the endpoint communication device 204 at operation 536 of Fig. 5C); and 
re-training the spam determination module according to a maneuver of the recipient's terminal to the call (Fig. 5D, after the call, the risk process ending updates the call log record with additional information about the call at operation 550 and determines whether to update training at operation 552).  

Regarding claim 2, Kent et al. disclose the spam blocking method of claim 1, wherein the spam determination module (Fig. 2, machine learning engine 218) uses a Gaussian Naive Bayes artificial intelligence logic, wherein the providing of the originator information includes calculating a probability that the call or the text is a spam or voice phishing call using a Naive Bayes' theorem ([0056] machine learning engine 218 processes call log records stored in the call log data store 220 in order to generate models usable to predict a level of risk associated with incoming calls by generating classification models, such as naive Bayes models, [0089] [0106]).

Regarding claim 4, Kent et al. discloses the spam blocking method of claim 1, wherein the re-training of the spam determination module includes re-training the spam determination module according to a corresponding maneuver among call response, call rejection, a call duration time after the call response, and a missed call of the recipient's terminal, and determining the call rejection when the call duration time is less than or equal to a predetermined time (Fig. 5D, after the call, the risk process ending updates the call log record with additional information about the call at operation 550 and determines 

Regarding claim 5, Kent et al. discloses the spam blocking method of claim 4, wherein the re-training of the spam determination module includes determining whether a unresponsive call by the recipient is on purpose based on previous call history data of the recipient's terminal for a relevant originator when the recipient's terminal does not respond to the call ([0118] at operation 554, the risk processing engine 206 collects labeling input for input to the risk assessment system 212. The labeling interface may present a set of labels (e.g., "scammer," "compliant robo-caller," etc.) to the end user to be associated with the call or collect additional information such as text reviews, complaints, ratings, or other forms of feedback. The labeling interface may collect information usable to determine a sentiment level, such as a scale rating of whether the call was wanted or unwanted.).  

Regarding claim 6, Kent et al. discloses the spam blocking method of claim 1, wherein the providing of the originator information includes providing an alert message to the recipient's terminal when call pattern data for a corresponding originator is less than or equal to a reference value or indicates a new number (Fig. 6A, risk level indicator with originator information displayed on recipients terminal, [0113] the call handler engine 208 may use the category and likelihood value to automatically block the incoming call if the reputation score is too low or present a graphical representation of the category, the likelihood value, and/or the resulting reputation score).  

Regarding claim 8, Kent et al. discloses the spam blocking method of claim 1, wherein the providing of the originator information includes: calculating, by the spam determination module, a spam index by analyzing the originator of the call received by the recipient's terminal; and determining whether to 

Regarding claim 9, Kent et al. discloses a spam blocking device (Fig. 2, risk assessment system 212), comprising: 
	a collecting unit (Fig. 2, information gathering engine 224) configured to collect a call log of a recipient terminal, and collect call pattern data of an originator and a recipient based on the call log ([0055] information gathering engine 224 creates call log records in the call log data store 220. [0068] the call log record may initially include the caller number, the date/time of the call, and possibly the called number, classifying the call log data, [0065] the call pattern data is collected from call logs); 
a spam determination module (fig. 2, machine learning engine 218) configured to be trained using the call pattern data to analyze an originator of a call or a text and determine whether to block the call or a text according to a call propensity of the recipient when the call or the text is received in the recipient terminal ([0048] a combination of the category and a likelihood of a given call being assigned to a category into a "risk rating matrix." Each cell in the risk rating matrix may be associated with a reputation score that ranges from -4 (worst possible reputation, high risk) to +4 (excellent reputation, little to no risk). Fig 5, the risk processing engine transmits the category and likelihood information to the endpoint device, [0113] call handler engine 208 may use the category and likelihood value to automatically block the incoming call if the reputation score is too low); and 
an information provision module configured to provide originator information of the call or the text to the recipient's terminal ([0109] the telephony provider system 202 transmits a call page 
wherein the spam determination module is re-trained according to a maneuver of the recipient's terminal to the call (Fig. 5D, after the call, the risk process ending updates the call log record with additional information about the call at operation 550 and determines whether to update training at operation 552).  

Regarding claim 10, Kent et al. discloses a spam blocking program coupled to a computer that is hardware and stored in a medium to perform a method according to claim 1 ([0009] a non-transitory computer-readable medium having computer-executable instructions stored thereon is provided. The instructions, in response to execution by one or more processors of a risk assessment system, cause the risk assessment system to perform actions for automatically conducting risk assessments for telephony communications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0324297 (“Kent et al.”) in view of U.S. Publication No. 2015/0003600 (“Bucko”).

Regarding claim 3, Kent et al. discloses the spam blocking method of claim 1, wherein the collecting of the call pattern data includes collecting the call pattern data of the originator including at least one of a daily average call origination rate of the originator, a concentration rate of originated calls during a specific time, a call response rate, a call origination rate on each time zone, a call response rate by phone number type, an activity rate on each day of week, a call origination rate for a same number, and a match rate between activities before and after a suspended period (examples of information used to augment the call log records include [0070] statistics regarding transactions associated with the calling number, including but not limited to an average daily volume, an outbound volume, and an inbound volume).
	However Kent et al. does not specify the call pattern data of the recipient including at least one of a call response rate of the recipient, a non-identified number-call response rate, a call response rate on each time zone, a call response rate by phone number type, a call response rate on each day of week and a call response rate for a same number.
In the same field of endeavor, Bucko also discloses a method of blocking undesired calls. FIG. 4 illustrates an analysis performed in step S404 where the CDR analysis unit 308 may examine how the calls from the same originating telephone number are terminated. The analysis performed in step S404 could include determining if more than a certain percentage of the calls from the same originating number have a call duration that is shorter than a threshold duration. If the majority of the calls are terminated by the called party within a short period of time after the calls begin, this would also tend to indicate that the calls from the same originating telephone number are undesired automated calls ([0042-0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to analyzing the calls for call termination pattern data as disclosed by Bucko 
 
Regarding claim 7, Kent et al. does not specify the spam blocking method of claim 1 wherein the spam determination module collects call pattern data from a time point when a call log of a specific originator is re-collected after a certain suspended period and determines whether to maintain the specific originator as a same originator as an existing originator or to register the specific originator as a new originator according to a match rate between call pattern data before and after the suspended period.  
	In the same field of endeavor, Bucko also discloses a method of blocking undesired calls. Shown in Fig. 5, calls from an originating telephone number may only be blocked for a predetermined period of time. After that time expires, calls from the originating telephone number could again be allowed to complete to users of the telephony system ([0049]). In step S510, where records of calls to users of the telephony system that occur during a second time period, which occurs after the first blocking period has expired, are examined to determine if more than a second threshold number of calls came from the same originating telephone number.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform new analysis of any such calls is performed after a suspended period as disclosed by Bucko in order to provide dynamic and updated analysis to determine if further calls from the originator should be blocked, for example if any circumstances have changed for the originator or recipient.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2018/0288221 (“Dutkevic et al.”) discloses a method of identifying spam callers using call records

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652